                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES of AMERICA :
                          :           NO. 4:17-cr-00388
        vs.               :
                          :           (Chief Judge Conner)
TYRONE DONOVA JACOBS, Jr. :
            Defendant     :           Electronically Filed

                   FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on April 9, 2018,

ordering the defendant to forfeit:

           a. a Ruger, P95 DC, 9 mm pistol, with an obliterated serial

              number;

           b. live ammunition 9mm caliber rounds marked for ID (F-1

              thru F-11);

           c. spent 9mm caliber shell casings marked for ID (F-12 and

              F-13); and

           d. live ammunition 9mm caliber round located in chamber of

              Ruger handgun.
      All personal service was completed and notice of the Preliminary

Order of Forfeiture was published on the government’s internet

forfeiture website.

      All persons claiming an interest in the above-described property

were required to file their claims with the Clerk of Court not later than

thirty days after the date of final publication of notice. The Court

specifically finds that Theresa Beatrice Taylor-Adams was properly

served, having been served by both first class and certified mail,

certified mail being returned as “unclaimed” and first class mail not

being returned, and that Lekaye Solomon was properly served, with

attempted service at his two last-known addresses and successful

service on his attorney in a related state case.

      No petitions were filed within the thirty-day period required by

21 U.S.C. § 853(n)(2). Therefore, any third-party interests are barred

by failure of those parties to file a timely petition.

     NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                  (1)   All right, title, and interest, including the

                        interests of titled owners, spouses, and any other


                                      2
      interested parties, in the above-described

      property is hereby condemned, forfeited and

      vested in the United States of America, and shall

      be disposed of according to law

(2)   The United States is entitled to its costs herein;

(3)   The United States District Court shall retain

      jurisdiction in the case for the purpose of

      enforcing this Order; and

(4)   The Clerk is hereby directed to send attested

      copies of this Order to all counsel of record.



      Dated this 20th day of November, 2018.


      /s/ Christopher C. Conner
      CHRISTOPHER C. CONNER
      CHIEF JUDGE




                    3
